Gunter, Justice,
dissenting. I am of the opinion that the trial court committed error in dismissing the former wife’s application for an award of permanent alimony in this case, and I would reverse the judgment of the trial court.
This court has previously affirmed a judgment between these same parties relative to divorce and alimony (228 Ga. 353 (185 SE2d 756)). However, as I read this court’s decision in that case, the former wife is not now precluded from bringing an application for permanent alimony against her former husband.
*232In Bickford I the verdict of the jury awarded the wife certain property and then provided that the wife "retain the right to petition the court for cash alimony at a later date.” The decree followed the verdict of the jury in this respect by saying "the court retains jurisdiction of this matter for the purpose of determination of the wife’s entitlement of alimony in the future.”
While it is true that two of the grounds of the motion for new trial in Bickford I contended that these provisions of the verdict and the decree could not be legally carried out out, and this court held these two grounds to be withoutmerit, the fact that this court found them to be without merit did not and does not amount to a positive adjudication that these provisions of the verdict and the decree could not and can not be legally carried out. The special concurring opinion of Mr. Justice Hawes in Bickford I makes this quite clear.
I am of the opinion that the Georgia Modification Statute (Code Ann. §§ 30-220 through 30-225.1), permits the jury in its verdict and the trial judge in his decree to do exactly what was done in this case when initially tried.
Code Ann. § 30-222 provides as follows: "Such an application, as hereinbefore authorized, can be filed only where the husband has been ordered by the final judgment in an alimony, or divorce and alimony suit, to pay permanent alimony in weekly, monthly, annual or similar periodic payments, and not where the wife, or child or children, or both, have been given an award from the corpus of the husband’s estate in lieu of such periodic payment.”
When this case was tried the jury awarded the wife certain property, it did not award her a cash periodic payment of alimony, but it did provide that the wife shall "retain the right to petition the court for cash alimony at a later date.” This latter provision made it crystal clear that the award of property to her was not "in lieu of such periodic payment” so as to prohibit her from thereafter filing an application for periodic cash payments of alimony by her former husband. What she was awarded was not "in lieu of *233periodic payments,” and whether she should be awarded periodic payments was reserved for future determination by both the verdict and the decree of the court.
The Georgia Modification Statute should not be interpreted to prohibit the award of periodic alimony payments unless the jury or the trial judge plainly said, in substance: "You can’t have periodic alimony payments . . . you are awarded property in lieu of such periodic payments.”
The construction that I place on the Georgia Modification statute is, to my mind, completely in accord with this court’s decision in Zuber v. Zuber, 215 Ga. 314 (110 SE2d 370), as pointed out by Mr. Justice Hawes in his special concurrence in Bickford I.
The former wife’s application for permanent alimony in periodic payments should not have been dismissed. I would reverse the judgment of the trial court.
I respectfully dissent.
I am authorized to state that Justice Hawes joins me in this dissent.